El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
Miguel Moll fue acusado de portar voluntariamente so-bre su persona un revólver que sacó en medio de la calle haciendo cinco disparos. El becbo ocurrió en Adjuntas, P. R., en octubre 25 de 1919.
Celebrada la vista eu la corte de distrito, el acusado fue condenado a pagar cinco pesos de multa y en defecto de pago a sufrir un día de cárcel por cada dólar dejado de sa-tisfacer. No conforme el acusado apeló para ante esta Corte Suprema.
Toda la prueba que el fiscal presentó a la corte y que ésta tuvo en consideración para su fallo' consistió en las de-claraciones de tres testigos. Dos policías insulares que dijeron, en resumen, que sintieron unos disparos, fueron al sitio de donde partían y encontraron dos individuos pe-leando en un baile, los registraron y no tenían arma alguna.. Se dirigieron entonces al acusado que estaba en la calle y le preguntaron si sabía quien era el autor de los disparos y él respondió: “yo disparé para que ustedes vinieran a *784arrestar estos individuos que están con un escándalo en esa casa.” El acusado no tenía' el revólver. El otro testigo declaró que el acusado “hizo los disparos, porque allí se formó un tumulto y él le quitó el revólver a Pelayo Apari-cio que estaba con él, para así pedir auxilio pues él le dijo que la policía vendría enseguida tan pronto como se oyeran los disparos.” Que el acusado devolvió enseguida el revól-ver a Aparicio.
Opinamos que la prueba no es suficiente para sostener la sentencia condenatoria dictada contra el acusado.
La ley que se supone infringida dice que si cualquier in-dividuo llevare encima o en su persona, montura, alforjas o banastas, cualquier revólver, puñal, daga, honda, espada, bastón de estoque, garrote, arpón o manopla se le impondrá determinada pena. (Sección 5994, Compilación de 1911.)
La intención de la ley es, pues, castigar al que lleva con-sigo el arma en cuestión, pero no al qúe incidentalmente pueda tomarla en sus manos. T esto último es lo único que se ha probado’que hiciera el acusado. La prueba de cargo demuestra que es cierto que el acusado por unos momentos tuvo en sus manos un revólver con el cual hizo unos dispa-ros, pero demuestra también que él no era el dueño del re-vólver, ni lo llevaba sobre su persona, ni lo conservó en su poder, limitándose a usarlo con el propósito expreso de atraer inmediatamente a la policía para que interviniera en una lucha éntre dos hombres.
Debe revocarse la sentencia apelada y absolverse al acu-sado.

Revocada la sentencia apelada y absuélto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.